Case 1:20-cv-02441-JPH-TAB Document 31 Filed 12/11/20 Page 1 of 5 PageID #: 520




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

ATLANTA GAS LIGHT COMPANY,                            )
SOUTHERN COMPANY GAS                                  )
  f/k/a AGL RESOURCES INC.,                           )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:20-cv-02441-JPH-TAB
                                                      )
NAVIGATORS INSURANCE COMPANY,                         )
                                                      )
                              Defendant.              )



                          ORDER ON DEFENDANT'S MOTION
                     FOR LEAVE TO FILE DOCUMENTS UNDER SEAL


 I.     Introduction

        This matter is before the Court on Defendant Navigators Insurance Company's motion

 [Filing No. 24] for leave to maintain under seal its brief [Filing No. 23] in support of its motion

 to dismiss, as well as Exhibits A [Filing No. 20-1], I [Filing No. 20-2], and L [Filing No. 20-3].

 These exhibits include a confidential settlement agreement [Filing No. 20-1], denial letter

 referencing that agreement [Filing No. 20-2], and a master service agreement [Filing No. 20-3].

 For reasons stated below, Navigators' motion is denied as to its brief, and granted in part as to the

 exhibits. However, to the extent Navigators relies on and seeks Court interpretation of any

 portion of the above-referenced documents, that section shall be made publicly available.
Case 1:20-cv-02441-JPH-TAB Document 31 Filed 12/11/20 Page 2 of 5 PageID #: 521




 II.    Discussion

        Navigators seek to maintain its brief [Filing No. 23] under seal because it directly quotes

 and discusses a confidential settlement agreement between its named insured, USIC and

 Plaintiffs. [Filing No. 24-1, at ECF p. 3-4.] In addition, Navigators also wishes to seal Exhibit A

 (a copy of the settlement agreement) [Filing No. 20-1], Exhibit I (a copy of the denial letter

 Navigators sent to Plaintiffs) [Filing No. 20-2], and Exhibit L (a copy of the master locating

 service agreement) [Filing No. 20-3].

        Navigators acknowledges the common law right of access to judicial proceedings but

 points out that courts may order the sealing of a document for good cause. See, e.g., Citizens

 First Nat'l Bank v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). Thus, Navigators

 argues that there is good cause to maintain these documents under seal because the settlement

 agreement reflects the confidential terms of a settlement, the denial letter directly quotes the

 relevant portions of the settlement agreement, and the master locating service agreement likewise

 reflects confidential business information. [Filing No. 24-1, at ECF p. 4.] In addition,

 Navigators asserts that "society's interest in public access is not particularly strong here because

 the specifics of both the Settlement Agreement and the Master Locating Service Agreement, for

 the most part, are not relevant to this case." [Filing No. 24-1, at ECF p. 5.]

        Plaintiffs filed the underlying action seeking, in part, a declaration on Navigators' duties

 to defend and indemnify Plaintiffs for the underlying lawsuits. Navigators cites a "small

 portion" of the settlement agreement as its basis for disputing Plaintiffs' status as an "additional

 insured" under the policy at issue. [Filing No. 24-1, at ECF p. 5.] But Navigators claims that

 "the overwhelming majority" of both the settlement agreement and master locating service

 agreement have no effect on the outcome of this case. [Filing No. 24-1, at ECF p. 5.]



                                                   2
Case 1:20-cv-02441-JPH-TAB Document 31 Filed 12/11/20 Page 3 of 5 PageID #: 522




 Accordingly, Navigators argues that it should not be made to destroy the confidentiality its

 named insured, USIC, bargained for in its settlement of the claims made by the underlying

 Plaintiffs because Plaintiffs seek coverage under the Navigators policy. [Filing No. 24-1, at ECF

 p. 5-6.] Navigators also requests that the amount of the settlement remain fully redacted, even

 under seal, because it is not material to this action. [Filing No. 24-1, at ECF p. 6.]

        First Navigators' request to keep the amount of the settlement agreement fully redacted,

 even under seal, is granted. This information is not material to the underlying litigation.

        However, while the Court recognizes the confidential nature of settlement agreements,

 that alone is not enough good cause to support a request to seal such an agreement when an issue

 arises in subsequent litigation requiring Court interpretation of it. See, e.g., Goesel v. Boley Int'l,

 738 F.3d 831, 833-34 (7th Cir. 2013) ("[M]ost settlement agreements never show up in a judicial

 record and so are not subject to the right of public access. . . . [F]or the most part settlement

 terms are of potential public interest only when judicial approval of the terms is required, or they

 become an issue in a subsequent lawsuit, or the settlement is sought to be enforced.");

 Herrnreiter v. Chicago Hous. Auth., 281 F.3d 634, 636 (7th Cir. 2002) ("A settlement agreement

 is a contract, and when parties to a contract ask a court to interpret and enforce their agreement,

 the contract enters the record of the case and thus becomes available to the public, unless it

 contains information such as trade secrets that may legitimately be kept confidential."); Union

 Oil Co. of California v. Leavell, 220 F.3d 562, 567 (7th Cir. 2000) ("Calling a settlement

 confidential does not make it a trade secret, any more than calling an executive's salary

 confidential would require a judgment to close proceedings if a dispute erupted about payment

 (or termination).").




                                                    3
Case 1:20-cv-02441-JPH-TAB Document 31 Filed 12/11/20 Page 4 of 5 PageID #: 523




        Here, a large portion of the settlement agreement [Filing No. 20-1] and master services

 agreement [Filing No. 20-3] are not relevant to Navigators' motion, but sections of these

 agreements, as well as the denial letter [Filing No. 20-2] are integral to addressing it.

 Accordingly, Navigators' motion to seal is granted in part. Navigators may maintain the full

 settlement agreement [Filing No. 20-1], denial letter [Filing No. 20-2], and master services

 agreement [Filing No. 20-3] under seal. However, Navigators cites and relies on sections of

 these agreements in its brief [Filing No. 23] which are integral to addressing Navigators' motion

 to dismiss. Those portions of the exhibits are now subject to this Court's interpretation. And

 Navigators has not set forth any other basis for good cause to maintain those portions of the

 agreement under seal. Cf. Columbia Street Partners, Inc. v. Honeywell Int'l, No. 3:16-cv-00209-

 RLY-MPB, 2017 WL 8230837, at *5 (S. D. Ind. March 9, 2017) ("Where requests to seal

 proceedings are made based on a confidentiality agreement, they have been uniformly rejected

 unless another good cause exists. . . . Yet, Red Spot also argues that the agreements' terms . . .

 should be sealed because they [are competitively sensitive]. . . . The Court agrees with Red Spot

 that certain portions of these documents do contain terms that have economic value for the

 involved parties, but it's doubtful that the entire document is competitively sensitive. It's

 incumbent on the party or parties asking for a seal to justify the breadth of the seal they request."

 (Internal citation and quotation marks omitted)).

        Navigators shall file redacted versions of Exhibits A, I, and L within 14 days of this

 order, redacting the portions of those documents that are not relevant to Navigators' defense, but

 unsealing the material portions that Navigators cites and relies on so that those sections of the

 exhibits are publicly available. For the same reason, Navigators' request to maintain its brief




                                                   4
Case 1:20-cv-02441-JPH-TAB Document 31 Filed 12/11/20 Page 5 of 5 PageID #: 524




 [Filing No. 23] under seal is denied. The Clerk is directed to unseal Filing No. 23 after 21 days

 absent a motion to reconsider, appeal, or further Court order.

 III.   Conclusion

        In sum, Navigators' motion to seal is denied as to its brief [Filing No. 23] but granted in

 part as to Exhibits A [Filing No. 20-1], I [Filing No. 20-2], and L [Filing No. 20-3]. Navigators

 shall file a redacted version of the exhibits within 14 days of this order, redacting the portions of

 the exhibits that are not relevant and thus may remain under seal, but making the material

 portions publicly available. Finally, even in the sealed version, Navigators may fully redact the

 amount of the settlement.

        Date: 12/11/2020


                     _______________________________
                      Tim A. Baker
                      United States Magistrate Judge
                      Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email




                                                   5
